Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement for Reasons for Allowance
Claims 1-4 are allowed.
The present claims are allowable over the “closest prior art Guo et al. (U.S. Patent No. 9,156,976) in view of Kitaike et al. (US 8137803). 
The present claims are allowable over the “closest prior art Sugimori (EP 0096412) or Guo et al. (WO 2014/035608). 
Guo et al. disclose a polymer composition comprising a multi-stage polymer, and a film comprising the same (Col. 1, lines 40-42).  According to Guo et al., their multi-stage polymer is prepared from a crosslinked core component comprising 75-99.9 weight percent of units derived from at least one monomer selected from alkyl methacrylate monomer including and 0.1-5 weight percent of units derived from cross-linking monomers, graft-linking monomers, or combination thereof and has a Tg of from -75 to -35 C (Col. 5, lines 25-36).  Guo et al. also disclose that one or more intermediate layers of the multi-stage polymer comprise 71-99.9 weight percent of units derived from alkyl (meth)acrylate monomers and 0.1-5 weight percent of units derived from a cross-linking monomer and graft-linking monomer (Col. 7, lines 60- Col. 8, lines 25).  Each of the one or more intermediate layer component has a Tg of -35 to 100 C (col. 9, lines 10-12). Guo et al. further disclose an outermost layer of the multi-stage polymer comprising 90-100 weight percent of units derived from an alkyl (meth)acrylate having one to twelve carbon atoms, and 0.5-10% by weight of monomers selected from one or more functional monomers that may be selected from acid and hydroxyl functional groups and has a Tg of 80-130 C (Col. 5, lines 46-55).  The crosslinked core component comprises from 10-30 weight percent of the total weight of the multi stage polymer composition (col. 10, lines 57-60). The total amount of one or more intermediate layer component comprises from 10-30 weight percent of the total weight of the composition (col. 11, lines 4-6). The outermost component comprises from 40-80 percent of the total weight composition (col. 11, lines 20-24). With respect to the limitation of shell polymer comprising polymerized units of vinyl aromatic monomers in an amount of 1% or less by weight of the shell polymer, the claim limitation has been met when it is absent from the shell polymer (0 weight percent). 
However, Guo fails to disclose core polymer present in an amount of 40-85 wt% and shell polymer present in an amount of 5-30 wt% based on total weight of the polymer. 
Whereas, Kitaike et al. disclose employing 15-80% by weight of outermost layer comprising an alkyl methacrylate and other monomers including a copolymerizable double bond, e.g., acrylic acid (corresponding to the presently claimed shell comprising alkyl methacrylate and acid functionalized monomer) for the purposes of preparing a multistage polymer for films and providing the same with advantageous light surface hardness and heat resistant properties (Col. 10, lines 15-25, Col. 13, lines 1-15, and Col. 17, lines 30-40). The content of the innermost layer polymer in the multilayer structure polymer is 15-50 wt% (col. 14, lines 20-26). 
Based on the Applicants arguments filed on 01/10/2022, Based on the broad teachings of Kitaike and its silence with regard to refractive index, one of ordinary skill in the art would have no reasonable expectation of success in modifying the teachings of Guo as suggested by the Examiner, particularly when the modification requires using the opposite mass fractions required by the teachings of Guo. There is simply no reason why one of ordinary skill in the art would have been motivated to make changes. Additionally, claim 1 recites that the Tg of the core polymer is -35°C or lower and the intermediate polymer has a Tg of 20°C or lower and that is higher than the Tg of the core polymer by 10°C or more. Guo teaches that the Tg of both the core component and the intermediate layer can be -35°C. The Examiner has provided no reasoning why one of ordinary skill in the art would have modified the core component and intermediate layer of Guo such that the intermediate layer has a Tg at least 10°C higher than that of the core component. Further, Guo clearly teaches outermost layer comprises 40-80 wt% of the multistage polymer which is higher than claimed 5-30 wt% of the shell polymer. 
Further, Sugimori discloses the multi stage polymer comprising core polymer, intermediate polymer and shell polymer, however it fails to disclose the claimed glass transition temperature of each polymers. Guo discloses the claimed multi stage polymer comprising core polymer, intermediate polymer and shell polymer with glass transition temperature, but fails to disclose the claimed amount. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788